             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                        3:19-cv-00128-MR

CHRISTOPHER D. ELLERBE,                          )
                                                 )
                        Plaintiff,               )
                                                 )           ORDER
v.                                               )
                                                 )
JOHN A HERRING, KEVIN INGRAM,                    )
KEITH LAMBERT, FNU PRESTON,                      )
FNU RUE, and FNU SELLERS                         )
                                                 )
                      Defendants.                )
__________________________________               )

      This matter is before the undersigned on Defendants’ Motion to Excuse

Defendants’ Attendance at Settlement Conference (the “Motion,” Doc. 56).

      A telephonic settlement conference is set for Thursday, August 12, 2021

beginning at 1:00 p.m. The Court’s Order of July 2, 2021 provided instructions

regarding the parties’ participation in that conference. Doc. 55.

      By their Motion, Defendants John A. Herring, Kevin Ingram, Keith

Lambert, FNU Preston, FNU Rue, and FNU Sellers (“Defendants”) request

that they be excused from personally attending the August 12, 2021

conference. Doc. 56 at 1-2. Defendants contend that this request is justified

because the North Carolina Department of Public Safety (“NCDPS”), as

Defendants’ employer, is responsible “for the first one hundred fifty thousand

dollars ($150,000.00) of liability” and because representatives of NCDPS “will



        Case 3:19-cv-00128-MR Document 57 Filed 07/26/21 Page 1 of 2
attend the scheduled settlement conference and will have the ability to

negotiate and enter into any binding settlement agreement on behalf of

Defendants.”    Id. at 1-2. See N.C.G.S. §143-300.6(a) (“The unit of State

government that employed the employee shall pay the first one hundred fifty

thousand dollars ($150,000) of liability”).

      With respect to Defendants’ participation, while defense counsel and the

NCDPS representatives may have authority to negotiate and enter a binding

settlement on behalf of Defendants, as parties to the case Defendants

themselves have a vested interest in the matter and the undersigned otherwise

believes Defendants’ personal participation in the conference may be

beneficial.    In order to ensure that such participation is not unduly

burdensome, the undersigned previously advised that Defendants and their

counsel may participate in the settlement conference from different physical

locations if they so choose, as long as they are on one conference line during

the conference. See Doc. 55 at 2.

      IT IS THEREFORE ORDERED that the Motion to Excuse Defendants’

Attendance at Settlement Conference (Doc. 56) is DENIED.


                                    Signed: July 26, 2021




                                          2

        Case 3:19-cv-00128-MR Document 57 Filed 07/26/21 Page 2 of 2
